  

Stock Purchase Agreement

 

Dated as of February 21, 2013

 

By and Among

 

ILIA SACHIN,

 

CHRISTOPHER CARMICHAEL,

 

BRENDEN GARRISON,

 

and

 

FERMO GROUP, INC.

 

 

 

 

Stock Purchase Agreement

 

This Stock Purchase Agreement (“Agreement”), dated as of February 21, 2013, is
entered into by and among FERMO GROUP, INC. (“FERMO” or the “Company”) and ILIA
SACHIN (the “Seller”), and CHRISTOPHER CARMICHAEL and BRENDEN GARRISON (each a
“Purchaser”) collectively, the “Purchasers” and together with the Company and
the Seller, the “Parties”).

 

Witnesseth:

 

Whereas, the Seller is a shareholder of FERMO, a corporation organized and
existing under the laws of the State of Nevada, who owns and/or controls in the
aggregate 3,000,000 shares of common stock, par value $0.001 per share, of the
Company, which represents 80.21% of the issued and outstanding shares; and

 

Whereas, the Purchasers desire to acquire 3,000,000 shares;

 

Now, Therefore, in consideration of the premises and of the covenants,
representations, warranties and agreements herein contained, the Parties have
reached the following agreement with respect to the sale by the Seller of such
shares to the Purchasers:

 

Section 1. Construction and Interpretation

 

1.1. Principles of Construction.

 

(a) All references to Articles, Sections, subsections and Appendixes are to
Articles, Sections, subsections and Appendixes in or to this Agreement unless
otherwise specified. The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The term
“including” is not limiting and means “including without limitations.”

 

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c) This Agreement is the result of negotiations among and has been reviewed by
each Party’s counsel. Accordingly, this Agreement shall not be construed against
any Party merely because of such Party’s involvement in its preparation.

 

(d) Wherever in this Agreement the intent so requires, reference to the neuter,
masculine or feminine shall be deemed to include each of the other, and
reference to either the singular or the plural shall be deemed to include the
other.

 

Section 2. The Transaction

 

2.1. Purchase Price.

 

The Seller hereby agrees to sell to the Purchasers, and the Purchasers, in
reliance on the representations and warranties contained herein, and subject to
the terms and conditions of this Agreement, agree to purchase from the Seller
3,000,000 shares (the “Acquired Shares”), pro rata pursuant to Schedule 2.1, for
an aggregate purchase price of $150,000 (the “Purchase Price”), payable in full
to the Seller according to the terms of this Agreement, in United States
currency as directed by the Seller at the closing of the transaction
contemplated herein (the “Closing”).

 

 

 

 

2.2. Transfer of Shares and Terms of Payment.

 

In consideration for the transfer of the Acquired Shares by the Seller to the
Purchasers, the Purchasers shall pay the Purchase Price pro rata in accordance
with the terms of this Agreement. Transfer of the shares and payment thereof
shall be in the following manner:

 

i)Upon execution of this Agreement, the Purchaser shall transfer the Purchase
Price to Anslow & Jaclin, LLP (the “Escrow Agent”);

 

ii)Simultaneously with the transfer of the Purchase Price, the Seller shall
deliver to the Escrow Agent the certificates for the Acquired Shares duly
endorsed for transfer or with executed stock powers medallion guaranteed
attached to be released and delivered to Purchasers upon receipt of the Purchase
Price by the Escrow Agent.

 

2.3. Closing.

 

Subject to the terms and conditions of this Agreement, the Closing shall take
place by wire transfer and overnight mail on or before March 31, 2013 (the
“Closing Date”).

 

Section 3. Representations and Warranties

 

3.1. Representations and Warranties of the Seller and the Company. The Seller
and the Company hereby make the following representations and warranties to the
Purchasers:

 

3.1.1        The Company is a corporation duly organized and validly existing
under the laws of the State of Nevada and has all corporate power necessary to
engage in all transactions in which it has been involved, as well as any general
business transactions in the future that may be desired by its directors.

 

3.1.2        The Company is in good standing with the Secretary of State of
Nevada.

 

3.1.3        Prior to or at Closing, all of the Company’s outstanding debts and
obligations shall be paid off (at no expense or liability to the Purchaser) and
the Seller shall provide evidence of such payoff to the Purchasers’ reasonable
satisfaction. Should the Purchasers discover any obligation of the Company that
was not paid prior to the Closing Date, the Seller shall indemnify the
Purchasers for any and all such liabilities, whether outstanding or contingent
at the time of Closing.

 

3.1.4        The Company will have no assets or liabilities at the Closing Date.

 

3.1.5        The Company is not subject to any pending or threatened litigation,
claims or lawsuits from any party, and there are no pending or threatened
proceedings against the Company by any federal, state or local government, or
any department, board, agency or other body thereof.

 

2

 

 

3.1.6        The Company is not a party to any contract, lease or agreement
which would subject it to any performance or business obligations after the
Closing.

 

Notwithstanding the foregoing, the Company has an existing contract with Island
Stock Transfer to act as the Company’s transfer agent.

 

3.1.7        The Company does not own any real estate or any interests in real
estate.

 

3.1.8        The Company is not liable for any taxes, including income, real or
personal property taxes, to any governmental or state agencies whatsoever. The
Company has timely filed all income, real or personal property, sales, use,
employment or other governmental tax returns or reports required to be filed by
it with any federal, state or other governmental agency and all taxes required
to be paid by the Company in respect of such returns have been paid in full.
None of such returns are subject to examination by any such taxing authority and
the Company has not received notice of any intention to require the Company to
file any additional tax returns in any jurisdiction to which it may be subject.

 

3.1.9        The Company, to the actual knowledge of Seller, is not in violation
of any provision of laws or regulations of federal, state or local government
authorities and agencies.

 

3.1.10      The Seller is the lawful owner of record of the Acquired Shares, and
the Seller presently has, and will have at the Closing Date, the power to
transfer and deliver the Acquired Shares to the Purchasers in accordance with
the terms of this Agreement. The delivery to the Purchasers of certificates
evidencing the transfer of the Acquired Shares pursuant to the provisions of
this Agreement will transfer to the Purchasers good and marketable title
thereto, free and clear of all liens, encumbrances, restrictions and claims of
any kind.

 

3.1.11      There are no authorized shares of the Company other than 75,000,000
common shares, and there are 3,740,000 issued and outstanding shares of the
Company. Seller at the Closing Date will have full and valid title to the
Acquired Shares, and there will be no existing impediment or encumbrance to the
sale and transfer of the Acquired Shares to the Purchasers; and on delivery to
the Purchasers of the Acquired Shares being sold hereby, all of such Shares
shall be free and clear of all liens, encumbrances, charges or assessments of
any kind; such Shares will be legally and validly issued and fully paid and
non-assessable shares of the Company’s common stock; and all such common stock
has been issued under duly authorized resolutions of the Board of Directors of
the Company.

 

3.1.12      All issuances of the Company of the Shares in past transactions have
been legally and validly effected, without violation of any preemptive rights,
if any existed, and all of such shares of common stock are fully paid and
non-assessable.

 

3.1.13      There are no outstanding subscriptions, options, warrants,
convertible securities or rights or commitments of any nature in regard to the
Company’s authorized but unissued common stock or any agreements restricting the
transfer of outstanding or authorized but unissued common stock. There are no
shareholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
shareholders.

 

3

 

 

3.1.14      There are no outstanding judgments, liens or any other security
interests filed against the Company or any of its properties.

 

3.1.15      The Company has no subsidiaries.

 

3.1.16      The Company has no employment contracts or agreements with any of
its officers, directors, or with any consultants; and the Company has no
employees or other such parties.

 

3.1.17      The Company has no insurance or employee benefit plans whatsoever.

 

3.1.18      The Company is not in default under any contract, or any other
document.

 

3.1.19      The Company has no outstanding powers of attorney and no obligations
concerning the performance of the Seller concerning this Agreement.

 

3.1.20      The execution and delivery of this Agreement, and the subsequent
Closing, will not result in the breach by the Company or the Seller of (i) any
agreement or other instrument to which they are or have been a party or (ii) the
Company’s Articles of Incorporation or Bylaws.

 

3.1.21      All financial and other information which the Company and/or the
Seller furnished or will furnish to the Purchasers, including information with
regard to the Company and/or the Seller contained in the SEC filings filed by
the Company since its inception (i) is true, accurate and complete as of its
date and in all material respects except to the extent such information is
superseded by information marked as such, (ii) does not omit any material fact
and is not misleading, and (iii) presents fairly the financial condition of the
organization as of the date and for the period covered thereby.

 

3.1.22      The Company has a Registration Statement on Form S-1 that went
effective on June 5, 2012, and there are no proceedings pending to revoke or
terminate such registration. Since such date, the Company has filed all periodic
reports with the Securities and Exchange Commission pursuant to the Securities
Exchange Act of 1934, as amended, including its Quarterly Report on Form 10-Q
for the quarter ended September 30, 2012, and all such reports were filed
timely, except the Quarterly Report on Form 10-Q for the quarter ended June 30,
2012.

 

The representations and warranties herein by the Seller and the Company shall be
true and correct in all material respects on and as of the Closing Date hereof
with the same force and effect as though said representations and warranties had
been made on and as of the Closing Date.

 

The representations and warranties made above shall survive the Closing Date and
shall expire for all purposes in the date numerically corresponding to the
Closing Date in the thirty-sixth month after the Closing Date.

 

4

 

 

3.2. Covenants of the Seller and the Company.

 

From the date of this Agreement and until the Closing Date, the Seller and the
Company covenant the following:

 

3.2.1        The Seller will, to the best of his ability, preserve intact the
effectiveness of the Company’s Registration Statement on Form S-1.

 

3.2.2        The Seller will furnish Purchasers with all corporate records and
documents, such as Articles of Incorporation and Bylaws, minute books, stock
books, or any other corporate document or record (including financial and bank
documents, books and records) requested by the Purchaser.

 

3.2.3        The Company will not enter into any contract or business
transaction, merger or business combination, make any material purchases or
acquisitions, or incur any further debts or obligations without the express
written consent of the Purchasers.

 

3.2.4        The Company will not amend or change its Articles of Incorporation
or Bylaws, or issue any further shares or create any other class of shares in
the Company without the express written consent of the Purchasers.

 

3.2.5        The Company will not issue any stock options, warrants or other
rights or interests in or to its shares without the express written consent of
the Purchasers.

 

3.2.6        The Seller will not encumber or mortgage any right or interest in
his Shares being sold to the Purchasers hereunder, and also they will not
transfer any rights to such shares of the common stock to any third party
whatsoever.

 

3.2.7        The Company will not declare any dividend in cash or stock, or any
other benefit.

 

3.2.8        The Company will not institute any bonus, benefit, profit sharing,
stock option, pension retirement plan or similar arrangement.

 

3.2.9        At Closing, the Company and the Seller will obtain and submit to
the Purchaser resignations of current officers and directors.

 

3.2.10      The Seller agrees to indemnify the Purchasers against and to pay any
loss, damage, expense or claim or other liability incurred or suffered by the
Purchasers by reason of the breach of any covenant or inaccuracy of any warranty
or representation contained in this Agreement.

 

3.2.11 For thirty-six months after Closing, the Seller agrees to cooperate with
the Purchaser and provide the Purchasers and the Company with any documentation
and assistance that they may reasonable require to file Exchange Act on behalf
of the Company.

 

3.3           Representations and Warranties of the Purchasers. The Purchasers
hereby make the following representations and warranties to the Seller:

 

5

 

 

3.3.1        The Purchasers have the requisite power and authority to enter into
and perform this Agreement and to purchase the shares being sold to it
hereunder. The execution, delivery and performance of this Agreement by such
Purchasers and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary action, and no further
consent or authorization of such Purchasers are required. This Agreement has
been duly authorized, executed and delivered by such Purchasers and constitutes,
or shall constitute when executed and delivered, a valid and binding obligation
of such Purchasers enforceable against such Purchasers in accordance with the
terms thereof.

 

3.3.2        Each Purchaser is, and will be at the time of the execution of this
Agreement, an “accredited investor”, as such term is defined in Regulation D
promulgated by the Commission under the Securities Act of 1933, as amended (the
“1933 Act”), is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in the past and, with its representatives, has
such knowledge and experience in financial, tax and other business matters as to
enable such Purchaser to utilize the information made available by the Company
to evaluate the merits and risks of and to make an informed investment decision
with respect to the proposed purchase, which represents a speculative
investment. The Purchaser has the authority and are duly and legally qualified
to purchase and own shares of the Company. The Purchaser is able to bear the
risk of such investment for an indefinite period and to afford a complete loss
thereof. The information set forth on the signature page hereto regarding the
Purchaser is accurate.

 

3.3.3        On the Closing Date, such Purchasers will purchase the Acquired
Shares pursuant to the terms of this Agreement for its own account for
investment only and not with a view toward, or for resale in connection with,
the public sale or any distribution thereof.

 

3.3.4        The Purchasers understand and agree that the Acquired Shares have
not been registered under the 1933 Act or any applicable state securities laws,
by reason of their issuance in a transaction that does not require registration
under the 1933 Act (based in part on the accuracy of the representations and
warranties of the Purchaser contained herein), and that such Acquired Shares
must be held indefinitely unless a subsequent disposition is registered under
the 1933 Act or any applicable state securities laws or is exempt from such
registration. In any event, and subject to compliance with applicable securities
laws, the Purchasers may enter into lawful hedging transactions in the course of
hedging the position they assume and the Purchasers may also enter into lawful
short positions or other derivative transactions relating to the Acquired
Shares, or interests in the Acquired Shares, and deliver the Acquired Shares, or
interests in the Acquired Shares, to close out their short or other positions or
otherwise settle other transactions, or loan or pledge the Acquired Shares, or
interests in the Acquired Shares, to third parties who in turn may dispose of
these Acquired Shares.

 

3.3.5        The Acquired Shares shall bear the following or similar legend:

 

“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.”

 

6

 

 

3.3.6        The offer to sell the Acquired Shares was directly communicated to
the Purchasers by the Company. At no time were the Purchasers presented with or
solicited by any leaflet, newspaper or magazine article, radio or television
advertisement, or any other form of general advertising or solicited or invited
to attend a promotional meeting otherwise than in connection and concurrently
with such communicated offer.

 

3.3.7        Such Purchasers represent that the foregoing representations and
warranties are true and correct as of the date hereof and, unless such
Purchasers otherwise notify the Company prior to the Closing Date shall be true
and correct as of the Closing Date.

 

3.3.8        The foregoing representations and warranties shall survive the
Closing Date and for a period of one year thereafter.

 

Section 4. Miscellaneous

 

4.1. Expenses.

 

Each of the Parties shall bear his own expenses in connection with the
transactions contemplated by this Agreement.

 

4.2. Governing Law.

 

The interpretation and construction of this Agreement, and all matters relating
hereto, shall be governed by the laws of the State of Nevada applicable to
agreements executed and to be wholly performed solely within such state.

 

4.3. Resignation of Old and Appointment of New Board of Directors and Officers.

 

The Company and the Seller shall take such corporate action(s) required by the
Company’s Articles of Incorporation and/or Bylaws to (a) appoint the below named
persons to their respective positions, to be effective on the eleventh day
following the Closing Date, and (b) obtain and submit to the Purchasers,
together with all required corporate action(s) the resignation of the current
board of directors, and any and all corporate officers and check signers as of
the Closing Date.

 

Name   Position Christopher Carmichael   Director, President, CEO

 

7

 

 

4.4. Disclosure.

 

The Seller and the Company agree that they will not make any public comments,
statements, or communications with respect to, or otherwise disclose the
execution of this Agreement or the terms and conditions of the transactions
contemplated by this Agreement without the prior written consent of the
Purchasers, which consent shall not be unreasonably withheld.

 

4.5. Notices.

 

Any notice or other communication required or permitted under this Agreement
shall be sufficiently given if delivered in person or sent by facsimile or by
overnight registered mail, postage prepaid, addressed as follows:

 

If to Seller, to:

 

Ilia Sachin

Allmandring 1/22a-35

Stuttgart, Germany 70569

 

If to the Company:

 

Fermo Group, Inc.

Allmandring 1/22a-35

Stuttgart, Germany 70569

 

With a copy to (which shall not constitute notice):

 

Anslow & Jaclin, LLP

195 Route 9, Suite 204

Manalapan, NJ 07726

 

If to the Purchaser, to:

 

Christopher Carmichael

9801 Research Drive
Irvine, CA 92618

 

Or such other address or number as shall be furnished in writing by any such
Party, and such notice or communication shall, if properly addressed, be deemed
to have been given as of the date so delivered or sent by facsimile.

 

4.6. Parties in Interest.

 

This Agreement may not be transferred, assigned or pledged by any Party hereto,
other than by operation of law. This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective heirs,
executors, administrators, successors and permitted assigns.

 

8

 

 

4.7. Entire Agreement.

 

This Agreement and the other documents referred to herein contain the entire
understanding of the Parties hereto with respect to the subject matter contained
herein. This Agreement shall supersede all prior agreements and understandings
between the Parties with respect to the transactions contemplated herein.

 

4.8. Amendments.

 

This Agreement may not be amended or modified orally, but only by an agreement
in writing signed by the Parties.

 

4.9. Severability.

 

In case any provision in this Agreement shall be held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions hereof will not in any way be affected or impaired thereby.

 

4.10. Counterparts.

 

This Agreement may be executed in any number of counterparts, including
counterparts transmitted by telecopier, PDF or facsimile transmission, any one
of which shall constitute an original of this Agreement. When counterparts of
copies have been executed by all parties, they shall have the same effect as if
the signatures to each counterpart or copy were upon the same document and
copies of such documents shall be deemed valid as originals. The Parties agree
that all such signatures may be transferred to a single document upon the
request of any Party.

 

[-signature page follows-]

 

9

 

 

In Witness Whereof, each of the Parties hereto has caused its/his name to be
hereunto subscribed as of the day and year first above written.

 

  Company:           FERMO GROUP, INC.           By: /s/ Ilia Sachin     Name:
Ilia Sachin     Title: President           Seller:           By: /s/ Ilia Sachin
    Name: Ilia Sachin, individually           Purchasers:           By: /s/
Christopher Carmichael     Name: Christopher Carmichael           By: /s/
Brenden Garrison     Name: Brenden Garrison  

 

10

 

 

Schedule 2.1

 

Share Breakdown

 

Name   Share Amount Christopher Carmichael   2,866,667 Brenden Garrison  
133,333

 

11

 

